Citation Nr: 1722938	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-48 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability (lumbar spine degenerative disc disease).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel

INTRODUCTION


The Veteran served on active duty from May 1972 to October 1974.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.



FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran has a low back disability which was incurred in, or aggravated by, military service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999). 

A disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310.

Analysis

The Veteran's service treatment records include an enlistment examination that was silent for any defects or diagnoses and included a normal physical examination.  During service, the Veteran injured his low back in March 1973 while playing basketball and was diagnosed as a lumbar strain.  In June 1973, the Veteran was treated for complaints of low back pain diagnosed as back muscle spasms.

Physical examination at separation in October 1974 included a normal clinical evaluation of the spine and was silent for any pertinent defects, diagnoses or significant interval history.  On the contemporaneous Report of Medical History, the Veteran denied that he had or ever had recurrent back pain.

Post-service medical records include November 1976 and September 1977 Reports of Medical History prepared for Annual Certificate of Physical Fitness purposes which note the Veteran said he had not experienced any significant illness or injury since his last physical examination.  Specific clinical findings were not recorded.  

A lumbosacral x-ray done in February 1980 showed a normal lumbar spine.  

At a March 2003 VA examination in connection with other claims, the Veteran denied any chronic lower back pain.  

A VA treatment record from December 2003 shows the Veteran sought treatment for low back pain after performing physical therapy exercises for his service-connected knee disabilities while still wearing his knee braces.  The diagnosis was a lumbar strain.  X-ray views of the lumbosacral spine revealed the bone and joint to be intact.  There was no evidence of arthritis, spondylolisthesis, fracture, dislocation or bone destruction.  The impression was normal examination.

A VA physical therapy progress note from April 2004 showed the Veteran continued to report lower back pain.  

An April 2004 Vocational Rehabilitation note included the Veteran's report of a worker's compensation case in 1996 due to a fall where he hurt his back. 

A VA diagnostic consultation note from June 2008 showed that the Veteran denied any recent injuries or back pain.  

A psychiatry note from October 2008 showed the Veteran was dealing with a reemergence of his back pain.  X-ray studies revealed mild degenerative changes in the lumbar spine.  

The Veteran had a MRI lumbar spinal canal without contrast performed on October 2008.  The reason for the study was noted to be a 1 month history of low back pain, and a history of intermittent back pain since the Air Force, 30 years prior.  The diagnostic impression was mild/moderate lumbosacral degenerative disc disease.  

A VA urgent care note from August 2009 shows that the Veteran was dealing with some discomfort in the middle part of his back.  

A VA urgent care provider note from September 2009 showed that the Veteran was complaining of his back pain for the past week.  The Veteran denied any trauma or increased physical activity.  

In October 2009, the Veteran received a VA physical therapy consultation for his chronic lower back pain.  The Veteran stated that he has had acute lower back pain for 20 years.  The Veteran reported that the pain has always been intermittent but has increased recently.  

The Veteran was afforded a VA examination in September 2010 in connection with the current claim.  The examiner reviewed the Veteran's service treatment records and noted the injury to his lower back in March 1973 and treatment in June 1973, then noted that the remainder of the records (including his discharge physical and report of medical history) do not contain any additional symptoms, findings, or diagnosis of a low back disability.  The examiner noted post-service medical records that showed treatment in 1977 for complaints of low back pain was caused by weight-lifting and a diagnosis of back strain.  In addition, these records show the Veteran with additional complaints of several occasions of low back pain/strain between 1977-1980.  The Veteran reported the history of is in-service injury in about 1972 at Cannon AFB but does not remember the circumstances of the injury.  The Veteran stated that his back never returned to baseline and continued to bother him even after military discharge.  

Following physical examination, it was the examiner's impression that the Veteran had mild/moderate lumbosacral degenerative disc disease.  It was the examiner's opinion that it is less likely than not (less than 50/50 probability) that the Veteran's mild/moderate lumbosacral degenerative disc disease is caused by or the result of the lumbar strain and the lumbar muscle spasms treated during military service since these are not the type of injury or conditions that would lead to the later development of lumbosacral degenerative disc disease.  It is also less likely than not (less than 50/50 probability) that the degenerative disc disease is caused by or the result of the physical therapy exercises performed for his service-connected knee disabilities in December 2003 since these exercises were not of such a strenuous nature as to have caused degenerative disc disease.  It is more likely than not (more than 50/50 probability) that the Veteran has another etiology entirely for his lumbosacral condition and just happened to be under medical care and complaining of back pain at that time and received an MRI scan that showed his lumbosacral degenerative disc disease.  "There is no reason to deduce with greater than 50/50 probability that 2 slight injuries almost 40 years ago or physical therapy exercises designed to exercise the legs would have been of sufficient biomechanical force to have caused lumbosacral degenerative disc disease.  It is not medically credible." 

The Veteran was afforded two separate VA examinations in June 2013 in connection with other claims, but neither examination noted complaints or findings related to the back.  

A VA physician note from March 2015 shows that the Veteran reported slipping on ice twice and was dealing with low back pain.  

A VA emergency department physician note from August 2015 noted that there was ossification of the anterior longitudinal ligament over the mid thoracic spine of the Veteran.

Social Security Administration disability records include the Veteran's report of medications he was taking for "back pain" and "back spasms," but do not include any findings related to the etiology of his back disability.

Based on a thorough review of the record, the Board finds that a preponderance of the evidence is against a grant of service connection for a low back disability.

The medical evidence of record shows that the Veteran is currently diagnosed with mild/moderate lumbosacral degenerative disc disease.  However, despite the documentation of back complaints and treatments in service, the evidence does not support a finding that there is a nexus between the Veteran's current back pathology and the back complaints in service.  In this regard, there has been no clinical finding that the Veteran's currently diagnosed degenerative osteoarthropathy of the lumbar spine represents residuals from the back complaints in service.  The September 2010 VA medical opinion considered the type of injury in service (lumbar strain and muscle spasms) and said they are not the type of injury or condition that would later lead to degenerative disc disease.  The examiner also considered the back complaints reported after doing exercises for the service-connected knee disability but said those exercises were not of such a nature as to cause degenerative disc disease.

The Board finds that the medical opinion provided by the September 2010 VA examiner is based on a thorough review of the record and the history reported by the Veteran, and is supported by an adequate rationale, and therefore the Board attaches significant probative value to that opinion.  The Board therefore concludes that the evidence of record is not supportive of a finding that the Veteran has any current low back disability caused by his service, including the in-service back complaints.

The only other evidence in support of the Veteran's claim is his own lay statements.  These statements are competent evidence as to the symptoms he experienced during and after service. See Layno v. Brown, 6 Vet. App. 465 (1994).  Further, given documentations of intermittent back pain, the Board has no reason to disbelieve the Veteran's reports of back pain since his time in service.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claim for entitlement to service connection.  38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


